Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	It is noted the provisional 61/655,788 does not provide support for claim 1.  Various terms such as permeation, 3-dimensional form, evacuate through pylorus into the intestines, stomach-stable, and folded are not present, though this list is not meant to be all instances of lack of support.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 11, 17 and 22-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Voss US 2011/0112383

Regarding claim 1, Voss teaches a folded expandable gastro-retentive device having an initial folded form, said form being transformable, in sequence, upon delivery to a subject gastrointestinal system, into (a) an expanded from, (b) a declined form, and (c) a disintegrated form; 
said device comprising 
-at least one compartment having an external stomach-stable enteric- biodegradable film allowing liquid permeation therethrough, said at least one compartment enclosing a film comprising at least one gel-forming compound; 
wherein 
said at least one gel-forming compound is configured to, upon contact with liquid, undergo swelling into a gel to transform said device into the expanded, 3- dimensional form (a); 
said device in the expanded form (a) is configured to, upon continued stomach residence, adopt a declined form (b) and evacuate through the pylorus into the intestine (see claim 5); 
and wherein 
the external enteric biodegradable film is configured to enterically degrade in the intestine to transform the device to the disintegrated from (c) [0106].

Regarding claim 2, Voss teaches a device according to claim 1, wherein said liquid is stomach fluids (see claim 5).

Regarding claim 3, Voss teaches a device according to claim 1, wherein said continued stomach residence lasts between about 0.5 hrs to about 12 hrs [0106].

Regarding claim 4, Voss teaches a device according to claim 1, wherein said film comprising the at least one gel-forming compound is a multilayered film [0125-0126] – multilayered such as coating or core being separate layers.

Regarding claim 8, Voss teaches a device according to claim 1, wherein said at least one gel-forming compound is selected from Gelatin, Alginate, Chitosan, Dextran, Collagen, Hyaluronic-acid, Polyglutamic-acid, Elastin, Calcium polycarbophil, Acrylamides, Styrene maleic anhydride, Polyethylene oxide, Polyacrylic-acid, Polyethylene glycol, Carboxy Methyl Cellulose, Poly Vinyl Pyrrolidone, Sodium Polyacrylate, Hydroxypropyl Methyl Cellulose, Poly glutamic-acid (PGA), Poly-acrylamid, Alginic-acid, Dextran, Ethylene maleic, Pullulan, Starch,, and any combination thereof [0115].

Regarding claim 9, Voss teaches a device according to claim 1, wherein said at least one gel-forming compound is a charged gel-forming compound.  Applicant discloses on page 4 of specification gelatin is charged compound [0115].

Regarding claim 11, Voss teaches a device according to claim 1, being encased within a gastric degradable swallowable capsule [0032].

Regarding claim 17, Voss teaches a device according to claim 1, wherein said at least one gel-forming compound having a swelling ratio of about 10 to about 100 times-fold [0108].

Regarding claim 22, Voss teaches a device according to claim 1, having a polygonal 3-dimensional shape in the expanded form (a) – see figure 3A - Rod.

Regarding claim 23, Voss teaches a device according to claim 22, wherein said polygonal 3-dimensional shape is selected from a ring, a rod, an octet, a triangle, a square, a pentagon, and a hexagon, see figure 3A (Rod).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Voss US 2011/0112383 as applied to claim 1 above.

Regarding claim 5, Voss teaches a device according to claim 1, however fails to teach wherein said enteric degradation causes reduction in one or more of tensile strength and/or elasticity.
	Voss teaches the device is degradable by stomach contents [0029].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the degradation step would reduce tensile strength and/or elasticity as the properties of the device are changing as it is broken down.
	Applicant does not disclose which material provides these properties, however Voss teaches a variety of materials, not dissimilar to Applicants.  
	Applicant makes claim to material properties based on the results of Applicant's own testing methods.  These procedures on not commonly practiced in the art. Note: "Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie "obviousness under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). 
	Thus it appears the materials are the same thus have the same properties.  


Claims 6, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Voss US 2011/0112383 as applied to claim 1 above, and further in view of Sterling US 2007/0104755.

Regarding claim 6, Voss teaches a device according to claim 1, wherein said external stomach-stable enteric biodegradable film has a thickness of less than 70 microns or a thickness between about 3 and about 60 microns.
 	Sterling also teaches a known gastric treatment device comprising a gel-forming material having a thickness of approximately 30-100 micrometers [0033-0034] (thus within claimed range)
	Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the thickness of the gel forming compound as taught by Sterling, as Sterling teaches modifying the thickness to achieve a desired degradation or, alternatively, passage and/or degradation rate(s) and, hence, desired residence time (e.g., 2, 6, 9, 12 or 24 hours or more) in the stomach. Upon expiration of the predetermined residence time (i.e., degradation of the device or, alternatively, passage), the gastric device and/or device material simply passes into the intestines and through as a human fecal waste product [0101].

Regarding claim 10, the combination of Voss and Sterling teaches a device according to claim 14, wherein said at least one charged gel-forming compound is at least one super absorbent polymer [0037 Voss].  Applicant defines on page of 10 specification SAP as including starch. 

Regarding claim 14, Voss teaches a device according to claim 1, however fails to teach wherein said at least one gel-forming compound having a thickness of between about 400, about 500, about 600, about 700, or about 800 microns.
	Sterling also teaches a known gastric treatment device comprising a gel-forming material having a thickness of approximately 30-100 micrometers [0033-0034],
 	MPEP 2144 states: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
 	(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied,'493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisier, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
 	As Applicant discloses the thickness can be any thickness under 1500 microns (see page 13 of Applicant’s specification). Thus Applicant lacks any criticality for the various claimed thicknesses.
 	Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the thickness of the gel forming compound as taught by Sterling, as Sterling teaches modifying the thickness to achieve a desired degradation or, alternatively, passage and/or degradation rate(s) and, hence, desired residence time (e.g., 2, 6, 9, 12 or 24 hours or more) in the stomach. Upon expiration of the predetermined residence time (i.e., degradation of the device or, alternatively, passage), the gastric device and/or device material simply passes into the intestines and through as a human fecal waste product [0101].

Regarding claim 15, Voss teaches a device according to claim 1, however fails to teach wherein said film comprising at least one gel- forming compound having a thickness of between about 5 microns- 500 microns.
	Sterling also teaches a known gastric treatment device comprising a gel-forming material having a thickness of approximately 30-100 micrometers [0033-0034] (thus within claimed range)
	Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the thickness of the gel forming compound as taught by Sterling, as Sterling teaches modifying the thickness to achieve a desired degradation or, alternatively, passage and/or degradation rate(s) and, hence, desired residence time (e.g., 2, 6, 9, 12 or 24 hours or more) in the stomach. Upon expiration of the predetermined residence time (i.e., degradation of the device or, alternatively, passage), the gastric device and/or device material simply passes into the intestines and through as a human fecal waste product [0101].

Regarding claim 16, Voss teaches a device according to claim 1, however fails to teach wherein said film comprising at least one gel- forming compound having a thickness of less than 1500 microns.
 	Sterling also teaches a known gastric treatment device comprising a gel-forming material having a thickness of approximately 30-100 micrometers [0033-0034] (thus within claimed range)
	Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the thickness of the gel forming compound as taught by Sterling, as Sterling teaches modifying the thickness to achieve a desired degradation or, alternatively, passage and/or degradation rate(s) and, hence, desired residence time (e.g., 2, 6, 9, 12 or 24 hours or more) in the stomach. Upon expiration of the predetermined residence time (i.e., degradation of the device or, alternatively, passage), the gastric device and/or device material simply passes into the intestines and through as a human fecal waste product [0101].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voss US 2011/0112383 as applied to claim 1 above, and further in view of Gaur US 2013/0218190.

Regarding claim 7, Voss teaches a device according to claim 1, however fails to teach wherein said external stomach-stable enteric biodegradable film comprises at least one mechanical or chemically formed aperture permitting liquid penetration therethrough.
	Gaur also teaches a known obesity device wherein said film comprises at least one mechanical or chemically formed aperture [0136-0137].
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the combination of Ayres and Dharmadhkari to use a film having an aperture as taught by Gaur as Gaur teaches utilizing an aperture to permit hydration of the filler material [0136-0137].  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Voss US 2011/0112383 and Sterling US 2007/0104755 as applied to claim 16 above, and further in view of Rousso US 2009/0098198.

Regarding claims 12 and 13, the combination of Voss and Sterling teaches a device according to claim 16, however fails to teach wherein the capsule is configured to expose initial folded form to stomach fluids and wherein said initial folded form undergoes unfolding while in contact with stomach fluids.
 	Rousso also teaches a known obesity device comprising a folded up structure within a capsule that expands when in the stomach (see figures 2A-2D).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the Voss of Sterling to utilized a compact, folded structure which expands when in the stomach as taught by Rousso, as Rousso teaches a compact capsule form that is made to swallow then expand in the stomach (see figures 2A-2F) and [0059 and 0076].  


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Voss US 2011/0112383 as applied to claim 1 above, and further in view of Rousso US 2009/0098198.

Regarding claim 18, Voss teaches a device according to claim 1, however fails to teach a device having at least two compartments connected (linked) to each other.
	Rousso also teaches a known obesity device comprising a plurality of compartments within a capsule [0056].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the Voss to utilize a plurality of individual compartments as taught by Rousso, as Rousso teaches this arrangement permits expansion from 3-at least 20 times while within the stomach [0022-0027],

Regarding claim 19, the combination of Voss and Rousso teaches a device according to claim 18, wherein the connected at least two compartments form a closed chain 3-dimensional shape (Rousso).

Regarding claim 20, the combination of Voss and Rousso teaches a device according to claim 19, wherein, in the expanded form (a), said closed chain 3-dimensional shape is a polygon.  As shown in figures 2A-2D of Rousso, the expanded form is shown in figure 2C as a polygon.

Regarding claim 21, the combination of Voss and Rousso teaches a device according to claim 20, wherein said polygon is selected from a triangle, a square, a pentagon, and a hexagon – Rousso figure 2C is a square (cube).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/7/22